A motion for a rehearing in this action was granted February 3, 1914, and in deciding the case as resubmitted the following as the action of the court, was filed May 1, 1914:
Pee Oukiam.
When this cause was first disposed of there was no forgetfulness of decisions or óf principles as regards sidewalks being required and construction thereof and payment therefor enforced under the police' power. Counsel for the city are not at fault in any respect because of not having done their full work when the case was presented before. The facts were well understood; but the court was of the opinion that the sole authority of the contractor was the order of the board of public works to construct a sidewalk containing about 480 feet; that any construction beyond that was in excess of authority, and, therefore, the levying of a tax to pay therefor was in the nature of making a gift to the contractor which would not be legitimate. However, on reconsideration of the case, the court is constrained to hold that the order, substantially for a six-foot instead of a fifteen-foot walk, was a mere irregularity which it was competent for the board of public works to correct by providing for an assessment to cover the cost of the walk actually constructed and which the order to the contractor, but for inadvertence, would have-called for. It seems that the ordinance under which the walk was relaid called for a fifteen-foot walk in case of a reconstruction. The contract for the construction contemplated the building of a walk in conformity to the ordinance in re*60spect to the width. The contractor, upon receiving the notice under his contract, instead of taking note of the error therein and having it corrected before proceeding, constructed such a walk as the law required. The court inclines now to the view that the board had authority to rectify its own blunder by making the necessary assessment to pay for such a walk as the ordinance called for and which was, in fact, constructed and which the lotowner got the benefit of.
The judgment appealed from is, therefore, reversed, and the cause remanded with directions to dismiss the same with ■costs.